Citation Nr: 0702780	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
bilateral hearing loss prior to July 23, 2003.

2.  Entitlement to an evaluation greater than 30 percent for 
bilateral hearing loss beginning July 23, 2003.

3.  Entitlement to an compensable evaluation for right ankle 
sprain prior to September 7, 2004.

4.  Entitlement to an evaluation greater than 10 percent for 
right ankle sprain, beginning September 7, 2004.

5.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

7.  Entitlement to special monthly pension (SMP) on the basis 
of being housebound and needing the aid and attendance of 
another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from various rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was previously before the Board in February 2006 
when the claims listed on the front page of this decision 
were remanded for further development.  That development 
having been completed, the case is now again before the 
Board.

In the February 2006 decision, the Board referred out a claim 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).  This claim has not yet 
been adjudicated.

In addition, the veteran has averred that he is unable to use 
his hearing aids due to infections and sensitivity in his 
ears.  VA outpatient records document repeated ear infections 
and swelling in the ear.  A claim for service connection for 
ear infections is thus inferred.  The RO is asked to consider 
whether these manifestations are part and parcel of the 
currently diagnosed ear condition, perhaps as a reaction to 
the hearing aids, or if the condition may be separately 
service-connected.  

These matters are referred to the RO for appropriate action.

The issue of entitlement to SMP on the basis of being 
housebound and needing the aid and attendance of another is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 23, 2003, the veteran's bilateral hearing 
loss measured Level VI in the right and left ears.  

2.  Beginning July 23, 2003, the veteran's bilateral hearing 
loss measures Level VI in the right and left ears.

3.  Prior to September 7, 2004, the veteran's right ankle 
disability was manifested by no more than moderate limitation 
of motion absent findings of ankylosis, malunion or deformity 
of the os calcis or astragalus, or residuals of 
astragalectomy.

4.  Beginning September 7, 2004, the veteran right ankle 
disability is manifested by nor more than marked limitation 
of motion absent findings of ankylosis.

5.  The veteran's headaches are characterized by no more than 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, absent findings of 
severe economic inadaptability.

6.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Prior to July 23, 2003 the criteria for an evaluation of 
30 percent, and no greater, for bilateral hearing loss are 
met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  Beginning July 23, 2003 the criteria for an evaluation 
greater than 30 percent for bilateral hearing loss are not 
met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  Prior to September 7, 2004, the criteria for an 
evaluation of 10 percent, and no greater, for right ankle 
sprain are met.   38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).

4.  Beginning September 7, 2004, the criteria for an 
evaluation of 20 percent, and no greater, for right ankle 
sprain are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).

5.  The criteria for an evaluation greater than 30 percent, 
for headaches are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).

6.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F. 3d. 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided 
concerning the claims for increased evaluations for right 
ankle, tinnitus, and headaches by a letter dated in July 
2003.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of increased 
evaluation, namely, evidence that his service-connected 
disabilities had increased in severity.  Post-adjudication 
VCAA notice was provided concerning the claim for increased 
evaluation for hearing loss by a letter dated in May 2006.  
This letter also identified the issues of increased 
evaluations for right ankle and headaches, and provided 
information on the type and kind of evidence needed to 
establish disability rating sand effective dates.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

Although the timing of the VCAA notice as to the increased 
evaluation for hearing loss, and for disability evaluations 
and effective dates did not comply with the requirement that 
the notice must precede the adjudication, the action 
described above cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.  He had the 
opportunity to submit additional argument and evidence, which 
he did.  And he had the opportunity to testify as to the 
issue before the undersigned Veterans Law Judge.  However, 
the veteran canceled his request to testify before a Veterans 
Law Judge.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA treatment 
records and accorded the veteran VA examinations.  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.



Increased Evaluations

The veteran seeks higher evaluations for his service 
connected bilateral hearing loss, right ankle sprain, 
headaches, and tinnitus.  As explained below, the medical 
evidence supports the claims for higher evaluations for 
bilateral hearing loss and right ankle disabilities, in part.  
The medical evidence does not support the claims for higher 
evaluations for headaches and tinnitus.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in 
a rating decision November 1974.  The disability was 
evaluated as 10 percent disabling, effective in March 1974 
the day after his discharge from active service.  In June 
1990, a 20 percent evaluation was assigned, effective in 
October 1989.

In a rating decision dated in July 1993, the evaluation was 
reduced to zero percent, effective from February 1993.  The 
veteran appealed this rating action and, in October 1996, the 
Board issued a decision denying entitlement to restoration of 
the previously assigned 20 percent evaluation.

In August 1997, the RO issued a rating decision granting a 20 
percent evaluation for bilateral hearing loss, effective in 
January 1996.  But, in June 2000, the RO again reduced the 
evaluation to zero percent, effective in September 2000.  In 
an August 2000 rating decision, the RO revised this decision, 
reducing the evaluation to 10 percent, effective in September 
2000.  The veteran again appealed the reduction.  In February 
2006, the Board held that the reduction was proper.  
Meanwhile, in a December 2001 rating decision, the RO granted 
a 20 percent evaluation, effective in July 2001 and, in a 
November 2003 rating decision, to 30 percent, effective July 
23, 2004.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

The 20 percent and 30 percent evaluations for bilateral 
hearing loss were assigned under Diagnostic Code 6100. Under 
the rating criteria, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination testing (Maryland CNC) together with 
the average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

An alternative method of rating exceptional patterns of 
hearing impairment, as defined in 38 C.F.R. § 4.86 provides 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000, Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Also, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. See 64 
Fed. Reg. 25202-10. The audiometric results reflect that the 
veteran meets the criteria for the former, but not the 
latter.  Hence his claim will be considered under these 
revised alternate provisions as well.

The record contains VA audiological examination reports dated 
in July 2003, September 2004, and June 2006, and VA 
outpatient treatment records, which reflect on-going 
treatment for hearing impairment including difficulty with 
hearing aids and repeated ear infections.  The veteran is not 
service-connected for ear infections, however.  A claim for 
this has been referred to the RO for appropriate action in 
the Introduction, above.  The Board further observes that the 
veteran is separately service-connected for bilateral 
tinnitus.  Therefore these manifestations will not be herein 
considered.


July 2003
HERTZ

1000
2000
3000
4000
RIGHT
65
75
75
75
LEFT
65
75
80
70

Average pure tone threshold was calculated at 73 dB of the 
right ear and 73 dB of the left ear.  Speech audiometry was 
measured at 84 percent of the right ear, and 80 percent of 
the left ear.  The examiner diagnosed moderately severe to 
severe sensorineural hearing loss.  

September 
2004
HERTZ

1000
2000
3000
4000
RIGHT
60
75
75
75
LEFT
70
75
70
65

Average pure tone threshold was calculated at 71 dB of the 
right ear and 70 dB of the left ear.  Speech audiometry was 
measured at 84 percent of the right ear, and 76 percent of 
the left ear.  The examiner diagnosed moderately severe to 
severe sensorineural hearing loss.  

June 2006
HERTZ

1000
2000
3000
4000
RIGHT
70
75
75
75
LEFT
75
80
75
70

Average pure tone threshold was calculated at 73.75 dB of the 
right ear and 75 dB of the left ear.  Speech audiometry was 
measured at 76 percent of the right ear, and 72 percent of 
the left ear.  

Using Table VI, these findings reflect Level III in the right 
ear and Level IV in the left in July 2003, Level III in the 
right and Level IV in the left in September 2004, and Level V 
in the right and Level VI in the left in June 2006.  

Using Table VIa, as directed by 38 C.F.R. § 4.86, these 
findings reflect Level VI in the left and right ears in July 
2003, Level VI in the left and right ears in September 2004, 
and Level VI in the right and left ears in June 2006.  

Table VIa affords the higher numeral.

Prior to July 23, 2003

The veteran filed his claim for increase in May 2003.  There 
are no audiological results in the time period between May 
2003 and July 23, 2003, but the Board will construe from the 
short period of time between the date his claim was filed and 
the July 2003 VA examination, that the disability picture 
presented in the intervening two months was not significantly 
different.

Under the criteria, the findings of hearing impairment for 
bilateral hearing loss prior to July 23, 2003 warrant a 30 
percent evaluation.  Accordingly, the Board finds that the 
medical evidence supports a 30 percent, and no greater, 
evaluation for bilateral hearing loss under Diagnostic Code 
6100, using Table VIa, for the time period prior to July 23, 
2003.  See 38 C.F.R. § 4.86.

Beginning September 23, 2003

Under the criteria, the findings of hearing impairment for 
bilateral hearing loss beginning July 23, 2003 warrant no 
more than a 30 percent evaluation under Diagnostic Code 6100, 
using either Table VIa or Table VI.  Accordingly, the Board 
finds that a preponderance of the evidence is against an 
evaluation greater than 30 percent for bilateral hearing loss 
beginning September 23, 2003.  See 38 C.F.R. §§ 4.85, 4.86, 
and 4.87 Diagnostic Code 6100.

The Board notes that the evaluations derived from the 
Schedule are intended to make allowance for improvement by 
hearing aids. 

Right Ankle Sprain

Service connection was granted for a right ankle sprain in a 
November 1974 rating decision.  The disability was evaluated 
as noncompensable, effective from March 1974, the day after 
his separation from active service.  In an October 2004 
rating decision, the RO granted a 10 percent evaluation for 
the right ankle disability, effective September 7, 2004.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 10 and 20 percent evaluations were assigned under 
Diagnostic Code 5271.  A 10 percent evaluation is afforded 
under Diagnostic Code 5271 for moderate limitation of right 
ankle motion.  A 20 percent evaluation is assigned for 
limitation of motion that is marked.  Ten percent evaluations 
are also available under Diagnostic Code 5272 for ankylosis 
of the subastragalar in good weight-bearing position, and 
under Diagnostic Code 5273 for malunion of os calcis or 
astragalus with moderate deformity.  Twenty percent 
evaluations are warranted under Diagnostic Code 5270 for 
ankylosis of the ankle in plantar flexion less than 30 
degrees, under Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint in a poor weight-bearing 
position, under Diagnostic Code 5273 for malunion of the os 
calcis or astragalus with marked deformity, and under 
Diagnostic Code 5274 for the residuals of astragalectomy.  A 
30 percent evaluation is afforded for ankylosis of the ankle 
in plantar flexion, between 30 and 40 degrees or in 
dorsiflexion between zero and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274 (2006).

The veteran underwent VA examination in July 2003, at which 
time he reported subjective complains of daily pain and 
stiffness with intermittent swelling and heat, fatigability, 
and lack of endurance.  He denied redness or locking, and 
stated that pain measured 6 of 10.  He reported flare-ups 
occurring about four times a month and lasting about 4 
minutes with pain measuring 9 of 10, additional limitation of 
motion and functional impairment requiring that he get off 
his feet.  The veteran stated he uses a cane occasionally to 
ambulate and frequently wraps his ankle with ace wrap.  The 
examiner objectively observed the right ankle to be without 
evidence of edema effusion, instability, tenderness, redness, 
heat, abnormal movement or guarding, or bony deformity.  
Pulses were measured at 2+.  Range of right ankle joint 
motion was measured at zero to 10 degrees dorsiflexion and 
zero to 24 degrees plantar flexion, absent complaints of 
pain.  Results of X-rays revealed a normal right ankle, 
absent osseous or articular abnormality.  The examiner 
diagnosed right ankle sprain residuals without radiographic 
evidence of degenerative joint disease.

The veteran underwent additional VA examination in September 
2004, at which time the veteran reported additional 
complaints of stiffness with swelling and pain.  occurring 
two to three times a week.  Flare-ups were reported to occur 
daily with pain measuring at 5 of 10, and 10 of 10 at its 
worst, lasting several hours.  The examiner objectively 
observed the veteran to ambulate without a cane and to walk 
with a normal, steady gait.  Motor strength was measured at 
5+ of 5+ in the lower extremities and deep tendon reflexes 
were 2+ of 2+.  Sensation was found to be intact.  No 
swelling or deformity was found.  Range of motion was 
measured at zero to 41 degrees plantar flexion and zero to 18 
degrees dorsiflexion with pain after three repetitions.  
X-ray results revealed minimal bony spurs along the anterior 
medial aspect of the talus adjacent to the medial malleolus.  
No soft tissue swelling was evidenced, and the ankle mortise 
was found to be within normal limits.  The examiner diagnosed 
right ankle sprain absent deformity and evidence of 
instability. 

In May 2006 the veteran was again examined.  At this time, 
the veteran reported additional problems of instability and 
giving way.  Flare-ups were reported to occur four to five 
times a month, lasting two hours.  He stated he did not use 
any assistive devices to ambulate but that he continued to 
use an Ace wrap as needed. The examiner objectively observed 
1+ swelling in the right ankle, with tenderness to the outer 
malleolus area.  However, no instability, redness or 
increased warmth was detected, and the examiner noted there 
was no bone or joint deformity.  The os calcis was found to 
be deviated three degrees valgus with nonweightbearing, four 
degrees with weightbearing.  Range of motion was measured at 
zero to two degrees dorsiflexion and zero to 12 degrees 
plantar flexion, active, and zero degrees dorsiflexion and 
plantar flexion, passive.  The examiner observed the veteran 
to exhibit pain and guarding.  On repetitive motion, plantar 
flexion was reduced to zero to 8 degrees.  Pain was observed 
to increase along with fatigue, weakness, and lack of 
endurance.  Motor strength was measured at 0 of 5 
dorsiflexion and 4 of 5 plantar flexion during active range 
of motion.  During passive range of motion, strength was 
measured at 5 of 5.  The veteran was unable to rise to his  
toes, and exhibited a right antalgic gait.  He was observed 
to use the armrest of the chair to rise and objects in the 
room to steady himself to move to the examination table.  
Results of X-rays revealed stable degenerative joint disease 
of the left ankle, unchanged from September 2004.  The 
examiner diagnosed right ankle sprain.  

VA outpatient treatment records documents treatment mostly 
for other conditions, with notations of pain medications 
prescribed.  These documents consistently note that the 
veteran limbs are absent edema.  



Prior to September 7, 2004

The medical evidence reflects that, prior to September 7, 
2004, the veteran could ambulate without assistance, and 
exhibited no findings of edema effusion, instability, 
tenderness, redness, heat, abnormal movement or guarding, or 
bony deformity.  Strength was not diminished.  However, range 
of right ankle joint motion was found to measure about 50 
percent of normal in both dorsiflexion and plantar flexion, 
without complaints of pain.  

Given the reduction in range of motion appreciated by the 
examiner in the 2003 VA examination, and considering the 
observations of pain on repetitive use borne out in 
subsequent evaluations, the Board finds that the veteran 
meets the criteria for a 10 percent evaluation prior to 
September 7, 2004.  See 38 C.F.R. § 3.102 (2006).

A higher, 20 percent evaluation, could be warranted for 
limitation of motion that is marked.  However, the medical 
evidence does not show that the veteran meets this criteria 
prior to September 7, 2004.  Rather, as discussed above, 
range of motion is, during this time period, approximately 50 
percent of normal, unaccompanied by pain on motion, edema, 
effusion, instability, tenderness, redness, heat, abnormal 
movement or guarding.  Strength was not diminished, and the 
veteran was observed to ambulate with a steady gait, and 
without assistive devices.  

Higher evaluations are also afforded under the criteria for 
ankylosis malunion of the os calcis or astragalus, or 
residuals of astragalectomy.  However, the medical evidence 
does not show that the right ankle is characterized by bony 
abnormalities, including malunion of the os calcis or 
astragalus, or that he has undergone astragalectomy.  
Furthermore, the medical evidence does not establish that the 
right ankle is ankylosed.  

Accordingly, after review of the evidence, the Board finds 
that the service connected right ankle disability meets the 
criteria for a 10 percent evaluation, and no greater, prior 
to September 7, 2004.  

Beginning September 7, 2004

During the time period beginning September 7, 2004, the Board 
finds that the veteran's right ankle disability is manifested 
by marked limitation of motion.  Although the 2004 
examination found range of motion to be only slightly 
limited, the examiner observed the veteran to exhibit pain.  
Subsequently, in 2006, range of motion was noted to measure 
zero to two degrees dorsiflexion, and zero to 12 degrees 
plantar flexion, active.  Passive range of motion was not 
present.  And, after repetitive motion, plantar flexion 
motion was further reduced to zero to 8 degrees. Dorsiflexion 
remained the same.  The examiner further noted pain and 
guarding, and increased pain, weakness, fatigue, and lack of 
endurance on repetitive motion.  This is the highest 
evaluation afforded under Diagnostic Code 5721.

Higher evaluations could be warranted for ankylosis, but the 
medical evidence does not show that the veteran's ankle is 
yet ankylosed.  Rather, while passive range of motion was not 
noted to be present, the medical evidence demonstrates that 
the veteran retained range of motion in the right ankle joint 
on active range of motion and after repetitive range of 
motion, albeit with marked limitation.

Accordingly, after review of the evidence, the Board finds 
that the service connected right ankle disability meets the 
criteria for a 20 percent evaluation, and no greater, for the 
time period beginning September 7, 2004.  

Esteban Considerations

The Board also considered whether separate and higher 
disability evaluations may be assigned both prior to and 
beginning September 7, 2004 for the right ankle disability, 
in accordance with Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). See also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997). Other symptoms required under the other diagnostic 
codes are either not present or considered in the 10 and 20 
percent evaluations already awarded under Diagnostic Code 
5271 for the respective time periods.  Specifically, the 
veteran has not undergone astragalectomy, as required under 
Diagnostic Code 5274, nor does he manifest malunion of the os 
calcis or astragalus, as required under Diagnostic Code 5273. 
Medical evidence does not evidence ankylosis of the 
subastragalar or tarsal joint in either good or poor weight-
bearing positions, as required under Diagnostic Code 5272. 
Finally, as discussed above, the veteran does not manifest 
ankylosis in plantar flexion or dorsiflexion or with 
abduction, adduction, inversion or eversion deformity as 
required under Diagnostic Code 5270.

Diagnostic Code 5003 affords a 10 percent evaluation for each 
major joint affected percent evaluation for degenerative 
arthritis established by X-ray findings productive of limited 
motion where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005). However, 
while the medical evidence beginning in 2004 shows findings 
of degenerative joint disease, the 10 and 20 percent 
evaluations now assigned under Diagnostic Code 5271 for the 
respective time periods contemplate limitation of motion. 
Therefore, a grant of a separate, compensable evaluation 
under Diagnostic Code 5003 is not permissible under 38 C.F.R. 
§ 4.14 (2005).

DeLuca Considerations

In evaluating the veteran's service-connected residuals of 
right ankle sprain, the Board considered the disabling 
effects of pain, swelling, weakness, and limitation of 
motion, during both time periods, as explained above.  See 
DeLuca, supra. Objective observations, and reports of flare 
up as well as findings of increased limitation of motion, 
fatigue, weakness, and lack of endurance on repetitive use 
were conditions.  The presence of other factors listed in 38 
C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

Headaches

Service connection for headaches was granted by a rating 
decision dated in November 1974.  A noncompensable evaluation 
was assigned, effective in March 1974, the day after the 
veteran's discharge from active service.  In May 1977, a 10 
percent evaluation was assigned, effective in March 1976.  In 
a July 1993 rating decision, a 30 percent evaluation was 
assigned, effective in February 1993.  This evaluation has 
been confirmed and continued to the present.

The current 30 percent rating was assigned under Diagnostic 
Code 8100. Under this provision, a 30 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months. A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

In July 2003, the veteran underwent VA examination.  At this 
time, he reported subjective symptoms of headaches occurring 
three to four times per week lasting approximately 30-35 
minutes to two hours.  He reported that the headaches cause 
him to cease all activity and lie down with a cold towel on 
his forehead until the pain resolves.  He stated that he  was 
prescribed Naproxen and Tylenol #4 to manage his headaches, 
and that the medication appeared to be effective. The 
examiner objectively observed the veteran to exhibit normal 
consciousness, thought content, memory, and emotional status.  
Cranial nerves II-XII were found to be intact, and muscle 
size, tone, and strength were found to be normal without 
involuntary movements.  Coordination was adequate and deep 
tendon reflexes were 2+ bilaterally.  Sensation was intact.  
The examiner diagnosed migraine headaches.

The veteran was again examined in September 2004, at which 
time he reported the veteran underwent VA examination. At 
this time, he reported subjective headaches occurring at 
least two times a week and lasting one to one and a half 
hours.  Pain was at a level of 10 of 10, and accompanied by 
weakness, fatigue, and blurred vision but no nausea or 
vomiting. The examiner noted a history of seasonal allergies, 
sinusitis, and a cervical spine disorder, and made no 
additional observations from the 2003 examination  Results of 
computed tomography (CT) scan revealed a normal study.  The 
examiner diagnosed migraine headaches, stable, with a 
frequency of twice a week relieved by naproxen and rest with 
ice packs.

Further examination was conducted in May 2006, at which time 
the veteran reported headaches occurring three to four times 
a week and lasting three to four hours.  Pain level was 
unchanged, and the veteran explained that during a headache 
he was incapacitated and unable to function, foregoing yard 
work, home repairs, sports, recreation, or exercise.  He 
reported additional symptoms of extreme sensitivity to light 
but continued to say he did not experience nausea or 
vomiting.  He also reported taking Esgic tablets in addition 
to Tylenol #3 and Tylenol, 500 milligrams, to manage his 
headaches. The examiner found no new physical manifestations 
or abnormalities in sensation, coordination, or neurological 
findings.  Another CT scan was done, and was found to be 
unremarkable and unchanged from September 2004.  The examiner 
diagnosed migraine headaches.

VA treatment records document treatment for chronic upper 
respiratory infections, and ear infections, and allergy 
problems but document only a history of chronic headaches.  

It is acknowledged that the veteran has a headache condition 
for which medication has been prescribed.  However, after 
thorough review of the evidence, the Board does not find that 
the medical evidence demonstrates that the veteran's headache 
disorder meets the criteria for the higher, 50 percent, 
evaluation.  The medical evidence simply does not demonstrate 
that the veteran's headaches are completely prostrating, 
prolonged, frequent and are productive of severe economic 
inadaptability.

Therefore, after review of the evidence, the Board finds that 
a preponderance of the evidence is against the claim for an 
evaluation greater than 30 percent for migraine headaches.

Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F. 3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

Summary

The veteran avers that his service connected hearing loss, 
right ankle, headaches, and tinnitus are worse than evaluated 
and, as above discussed, the Board finds that the evidence 
supports his contentions for higher evaluations for his 
hearing loss and right ankle, in part. However the Board has 
found that the medical evidence does not support his 
contentions for higher evaluations for headaches.  Also as 
explained above, the claim for a higher evaluation for 
tinnitus is denied for lack of legal basis.  

The Board notes that the veteran is competent to report his 
symptoms and complaints. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, the veteran is not competent to offer 
medical opinion as to extent of his disabilities as there is 
no evidence of record that the veteran has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
In addition, concerning his hearing loss, the Board observes 
that the audiometric examination reports herein discussed 
provide more probative evidence of the degree of the 
veteran's impairment than his lay opinion. See Lendenmann, 
supra.

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.


ORDER

An evaluation of 30 percent, and no greater, is granted for 
bilateral hearing loss for the time period prior to July 23, 
2003, subject to the laws and regulations governing the award 
of monetary benefits.

An evaluation greater than 30 percent for bilateral hearing 
loss for the time period beginning July 23, 2003 is denied.

An evaluation of 10 percent, and no greater, is granted for 
right ankle sprain for the time period prior to September 7, 
2004.

An evaluation of 20 percent, and no greater, is granted for 
right ankle sprain for the time period beginning September 7, 
2004, subject to the laws and regulations governing the award 
of monetary benefits.

An evaluation greater than 30 percent for headaches is 
denied.

An evaluation greater than 10 percent for tinnitus is denied.


REMAND

The veteran seeks entitlement to special monthly pension 
based on being housebound and the need for aid and attendance 
of another.  

The veteran has not been accorded an examination to determine 
his status.  The veteran argues that his disabilities combine 
to require him to have help caring for himself and in 
performing activities of daily living.  By this decision, the 
Board has granted increased evaluations, in part, for hearing 
loss and right ankle sprain.  The Board observes that VA 
examinations of record document further nonservice connected 
disabilities as well.  In addition, a claim for TDIU, as 
noted above, has yet to be adjudicated in this case.

Given the foregoing, the Board finds it would be helpful to 
accord the veteran an examination for the purpose of 
determining whether the veteran is housebound and/or in need 
of the aid and attendance of another, within the meaning of 
the regulations.  See 38 C.F.R. § 3.159(4)(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded an examination to determine 
whether he is housebound or needs the aid 
and attendance of another.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner(s) 
for review.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for SMP based on being 
housebound and/or the need for the aid 
and attendance of another, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


